Citation Nr: 1225686	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-19 867	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a rating greater than 10 percent for service-connected chronic right sternoclavicular strain with labral tear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to January 2003.  He had additional service as a member of a National Guard unit, with a period of active duty from September 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a letter dated two days later in June 2007, the RO in Louisville, Kentucky notified the Veteran of the decision.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Louisville RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals), received on June 4, 2009, shows that the Veteran checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ) sitting at the RO.  The Veteran's request for a hearing before a VLJ was acknowledged by the RO in a November 10, 2009, letter, wherein it was noted that the Veteran's name had been placed on the list of persons wishing to appear for a videoconference hearing before the Board.  The RO certified the case that same month.  The VA Form 8 (Certification of Appeal) indicates that the Veteran had requested a hearing.  Significantly, however, it appears that no further action has been taken on the Veteran's request for an in-person hearing before a VLJ sitting at the RO.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In light of the above, the Veteran's case must be remanded to afford him the opportunity to be scheduled for and to prepare for his hearing.  See 38 C.F.R. § 20.700(e).
Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  His claims folder should be forwarded to the local representative at the RO for review prior to the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

